Exhibit 10.30




PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into as
of November 30, 2018 (“Effective Date”), by and between ASTI ACQUISITION, LLC, a
North Carolina limited liability company (“Purchaser” provided that if another
entity acquires the Properties by assignment of this Agreement as provided in
Section 7.04(i), such actual acquirer shall be the Purchaser for all purposes
hereunder), and AMERICAN STAINLESS TUBING, INC., a North Carolina corporation
(“Seller”). Except as otherwise expressly defined herein, capitalized terms will
have the meanings set forth on Exhibit A attached hereto and incorporated herein
by this reference.
For and in consideration of the mutual covenants and promises hereinafter set
forth, the parties hereby mutually covenant and agree as follows:
ARTICLE I

PURCHASE OF PROPERTIES
Section 1.01    Agreement to Purchase. Purchaser agrees to purchase, and Seller
agrees to sell, in accordance with the terms, conditions and stipulations set
forth in this Agreement (the “Transaction”), all of Seller’s right, title and
interest in and to (a) the parcel or parcels of real property, as more
particularly described on Exhibit B attached hereto, and any and all
improvements thereon and appurtenances thereto (collectively, the “Real
Property”); (b) all fixtures affixed thereto; (c) all plans and specifications
pertaining to the Real Property in Seller’s possession or under its control;
(d) all mineral, oil and gas rights, water rights, sewer rights and other
utility rights allocated to the Real Property; and (e)  all appurtenances,
easements, licenses, privileges and other property interests belonging or
appurtenant to the Real Property (all of the foregoing items in clauses (a)
through (e) above, now or hereafter existing, collectively, the “Properties”).
Section 1.02    Purchase Price. The aggregate purchase price to be paid by
Purchaser to Seller for the Properties is $5,000,000.00 (the “Purchase Price”).
The Purchase Price, as adjusted pursuant to requirements of this Agreement,
shall be paid by Purchaser in immediately available federal funds at Closing.
Section 1.03    Prorations. All taxes, special assessments, utilities or any
other costs related to the Properties shall be prorated between Purchaser and
Seller at Closing. All real and personal property and other applicable taxes and
assessments, utilities and any other charges relating to the Properties which
are due and payable on or prior to the Closing Date shall be paid by Seller at
or prior to Closing. Real and personal property and other applicable taxes and
assessments for the Properties for the year of the Closing shall be prorated
effective as of the Closing Date and shall be deemed final.
Section 1.04    Transaction Costs; Transaction Fee. Subject to Section 6.02(a)
below, Purchaser shall be responsible for the payment of all Transaction Costs
incurred by Purchaser and Seller in connection with the Transaction, whether or
not the Transaction closes (with the exception





--------------------------------------------------------------------------------





of recording fees and taxes, which shall be allocated as is customary in Iredell
County, North Carolina); provided, however, that notwithstanding the foregoing,
each party shall be responsible for the payment of the fees and expenses of its
respective legal counsel, accountants and other professional advisors. The
provisions of this Section 1.04 shall survive Closing or termination of this
Agreement for any reason.
ARTICLE II    
DUE DILIGENCE
Section 2.01    Title Insurance.
(a)    Title Commitment and Title Policy. Within three (3) Business Days of the
Effective Date, Purchaser shall order an owner’s title insurance commitment
(each, a “Title Commitment”) with respect to each of the Properties issued by
the Title Company, for such ALTA Owner’s Extended Coverage Title Insurance
Policy or Policies, together with any endorsements, that Purchaser may require
(each, a “Title Policy”). Purchaser shall cause copies of each Title Commitment
to be delivered to Seller. All costs related to each Title Policy, escrow fees
and other closing costs are included as Transaction Costs.
(b)    Title Company. The Title Company is hereby employed by the parties to act
as escrow agent in connection with this Transaction. This Agreement shall be
used as instructions to the Title Company, as escrow agent, which may provide
its standard conditions of acceptance of escrow; provided, however, that in the
event of any inconsistency between such standard conditions of acceptance and
the terms of this Agreement, the terms of this Agreement shall prevail. The
Title Company’s receipt of this Agreement and the opening of an escrow pursuant
to this Agreement shall be deemed to constitute conclusive evidence of the Title
Company’s agreement to be bound by the terms and conditions of this Agreement
pertaining to the Title Company.
(c)    Title Company Actions. The Title Company is authorized to pay, from any
funds held by it for each party’s respective credit, all amounts necessary to
procure the delivery of any documents required by this Agreement to be delivered
and to pay, on behalf of Purchaser and Seller, all charges and obligations
payable by them hereunder, respectively. Each of Seller and Purchaser will pay
all charges payable by each pursuant to this Agreement to the Title Company. The
Title Company shall not cause the Transaction to close unless and until it has
received written instructions from Seller and Purchaser to do so. The Title
Company is authorized, in the event any conflicting demand is made upon it
concerning these instructions or the escrow, at its election, to hold any
documents and/or funds deposited hereunder until an action shall be brought in a
court of competent jurisdiction to determine the rights of Seller and Purchaser
or to interplead such documents and/or funds in an action brought in any such
court. Deposit by the Title Company of such documents and funds, after deducting
therefrom its reasonable expenses and attorneys’ fees incurred in connection
with any such court action, shall relieve the Title Company of all further
liability and responsibility for such documents and funds.
(d)    Title Objections.


2



--------------------------------------------------------------------------------





(i)    Within seven (7) days after the Purchaser’s receipt of both a Title
Commitment and Survey for the Properties, Purchaser shall notify Seller in
writing of Purchaser’s objection to any exceptions or other title matters shown
on any Title Commitment or Survey. Purchaser’s title objections shall be limited
to objections to the presence of any valid liens, claims, encumbrances, and/or
security interests negatively affecting the Properties, other than the Cell
Tower Lease (each, a “Title Objection”). Ten days after receipt of the notice of
Title Objections, Seller shall notify Purchaser whether it will attempt to cure
the Title Objections and which, if not all, Title Objections it will attempt to
cure. Based on Seller’s response, Purchaser may elect to (A) have Seller cure
Title Objections prior to the Closing Deadline, (B) give Seller additional time
to cure, and the parties may agree to delay Closing for the period of time
necessary for Seller to attempt to cure, not to exceed 30 days beyond the
original Closing Date, or (C) no later than five (5) days prior to the Closing
Date, Purchaser may terminate the Agreement, in which event neither party will
have any further obligations or liability hereunder, except for those
obligations expressly stated to survive such termination. If Purchaser elects
option (A), and Seller has not cured Title Objections by Closing Date, Purchaser
may terminate this Agreement; if Purchaser elects option (B), Seller shall have
the option to extend the Closing Date -- and the parties shall execute an
amendment to this Agreement to that effect -- up to 30 days in order to cure
such of those Title Objections Seller has agreed to cure. If Seller is unable to
cure those Title Objections it has agreed to cure within the agreed-upon time
period, then Purchaser shall have the option, as its sole remedy, upon written
notice to Seller on or before the amended Closing Date, to terminate this
Agreement, in which event neither party will have any further obligations or
liability hereunder, except for those obligations expressly stated to survive
such termination.
(ii)    If any supplement to a Title Commitment or the related Survey discloses
any additional title defects which were not created by or with the consent of
Purchaser, which arose after the date of the initial Title Objections, and which
are not acceptable to Purchaser, Purchaser shall notify Seller in writing of its
objection thereto (each, an “Additional Title Objection”) within five (5) days
following receipt of such supplement or revision. If any Additional Title
Objection is not removed or resolved by Seller to Purchaser’s satisfaction at
least five (5) days prior to the Closing Date, then Purchaser shall have the
option, as its sole remedy, to terminate this Agreement upon written notice to
Seller on or before the Closing Date, in which event neither Purchaser nor
Seller shall have any further duties or obligations under this Agreement, except
as otherwise provided herein.
(iii)    Purchaser’s failure to timely deliver a Title Objection or an
Additional Title Objection shall be deemed Purchaser’s acceptance of the matters
disclosed by the Title Commitment and related Survey. If Purchaser does not
terminate this Agreement by reason of any Title Objection or Additional Title
Objection as provided in this Section 2.01, then such Title Objection or
Additional Title Objection shall be deemed waived and approved by Purchaser and
shall thereafter be deemed a Permitted Encumbrance. If Purchaser terminates this
Agreement by reason of any Title Objection or Additional Title Objection as
provided in this Section 2.01, then the APA shall simultaneously terminate
automatically, and Purchaser shall be responsible for the payment of all
Transaction Costs.


3



--------------------------------------------------------------------------------





Section 2.02    Seller Documents. With reasonable promptness, but in no event
later than three (3) Business Days following the Effective Date, to the extent
they have not already been delivered by Seller to Purchaser, Seller shall
deliver to Purchaser the following items which comply with the requirements set
forth herein and which are in Seller’s possession or under its control
(collectively, the “Seller Documents”): (a) “as‑built” plans and specifications
for each of the Properties; (b) a certificate of occupancy (or its
jurisdictional equivalent) for each of the Properties; (c) all surveys related
to the Properties; (d) all environmental reports related to the Properties
(including without limitation, Phase I and Phase II environmental investigation
reports); (e) all appraisals or valuations related to the Properties; (f) all
guaranties and warranties in effect with respect to all or any portion of the
Properties; (g) full and complete copies of existing leases and current rent
rolls related thereto, and all other agreements related to the Properties,
together with all amendments and modifications thereof; (h) all property
condition reports related to the Properties; and (i) all other documents related
to the ownership and operation of the Properties, or reasonably requested by
Purchaser.
Section 2.03    Survey. Purchaser shall order a current ALTA/ACSM “as built”
survey as required for each Property from one or more surveyors selected by
Purchaser (the “Surveys”), together with (a) evidence reasonably satisfactory to
Purchaser to the effect that each Property fully complies with all zoning
ordinances of the Governmental Authority having jurisdiction over the Property
(“Zoning Evidence”); and (b) evidence reasonably satisfactory to Purchaser that
the location of each Property is not within the 100-year flood plain or
identified as a “Special Flood Hazard Area” by the Federal Emergency Management
Agency. The Surveys shall show all improvements and shall plot all exceptions
shown on the applicable Title Commitment (to the extent plottable), certified in
favor of Purchaser, any requested Affiliate of Purchaser and Title Company in a
manner reasonably acceptable to Purchaser and prepared in accordance with the
appropriate “ALTA/ACSM” minimum standards. The costs of the Surveys shall be
included in the Transaction Costs.
Section 2.04     Environmental. Purchaser has ordered a current complete Phase I
environmental investigation report (and may order an update of the existing
Phase I report), for each of the Properties (each Phase I environmental
investigation report and each additional subsurface investigation report, an
“Environmental Report”), from one or more environmental inspection companies
selected by Purchaser, detailing and analyzing certain aspects of any such
Property. The costs of the Environmental Reports shall be included as
Transaction Costs.
Section 2.05    Valuation. Purchaser has obtained site inspections and
valuations of the Properties, separately stating values for the Real Property
and improvements for each of the Properties, from one or more parties selected
by Purchaser (a “Valuation”). The costs of the Valuations shall be included as
Transaction Costs.
Section 2.06     Property Condition Reports. Purchaser shall order current
property condition assessments and limited compliance audits as required for
such Properties from an inspection company selected by Purchaser (collectively,
the “Property Condition Reports”). The costs of the Property Condition Reports
shall be included in the Transaction Costs.


4



--------------------------------------------------------------------------------





Section 2.07    Inspections. From the Effective Date and for a period of thirty
(30) days thereafter (the “Inspection Period”), Purchaser may perform whatever
investigations, tests and inspections (collectively, the “Inspections”) with
respect to any one or more of the Properties that Purchaser deems reasonably
appropriate, provided that if any such Inspections require subsurface
investigations or are otherwise invasive or require material activities on the
Properties, Seller may require reasonable limitations or conditions, including
indemnity and insurance.
Section 2.08    Purchaser’s Right to Terminate. Notwithstanding any provision
contained herein, in addition to its right to terminate this Agreement as set
forth in Section 2.01(d), (a) if a Material Adverse Change has occurred since
the Effective Date, or (b) if Purchaser and Seller fail to close on the APA
transaction by the closing deadline set out in the APA, Purchaser shall have the
right to terminate this Agreement by written notice to Seller, in which event
the APA shall simultaneously terminate automatically, Purchaser shall be
responsible for the payment of all Transaction Costs, and neither Seller nor
Purchaser shall have any further duties or obligations under this Agreement
except as otherwise provided herein.
ARTICLE III    
CLOSING
Section 3.01    Closing Date. Subject to the provisions of Article V of this
Agreement, the closing date of the Transaction contemplated by this Agreement
(the “Closing”) shall be set by mutual agreement of Seller and Purchaser (the
“Closing Date”); provided, however, that the Closing Date shall not extend
beyond the Closing Deadline. The parties shall deposit with the Title Company
all documents (including without limitation, the executed Transaction Documents)
as necessary to comply with the parties’ respective obligations hereunder on or
before the Closing Date or as otherwise mutually agreed upon by the parties. The
parties shall deposit all funds required hereunder with the Title Company on or
before the Closing Date.
Section 3.02    Funding. Notwithstanding any provision contained in this
Agreement, funding of the Transaction by Purchaser shall be contingent upon the
delivery of the executed Transaction Documents, satisfaction of the conditions
precedent set forth herein and in the other Transaction Documents, receipt and
approval of other original documents by Purchaser’s counsel, and confirmation by
Purchaser’s counsel that it or the Title Company has possession of all
Transaction Documents required by Purchaser.
Section 3.03    Possession. Possession of the Properties, subject to the Cell
Tower Lease but otherwise free and clear of all tenants or other parties in
possession, shall be delivered to Purchaser on the Closing Date.
ARTICLE IV    
REPRESENTATIONS WARRANTIES AND COVENANTS
Section 4.01    Seller. Seller represents and warrants to, and covenants with,
Purchaser as follows:


5



--------------------------------------------------------------------------------





(a)    Organization and Authority. Seller is duly organized or formed, validly
existing and in good standing under the laws of its state of North Carolina.
Seller has all requisite power and authority to execute, deliver and perform its
obligations under this Agreement and all of the other Transaction Documents, and
to carry out the Transaction. The Person who has executed this Agreement on
behalf of Seller has been duly authorized to do so.
(b)    Enforceability of Documents. Upon execution by Seller, this Agreement and
the other Transaction Documents shall constitute the legal, valid and binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms, except as such enforcement may be limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium, or other similar laws
relating to or affecting the rights of creditors generally, or by general
equitable principles.
(c)    No Other Agreements and Options. No Property is subject to any right of
first refusal, option to purchase or lease granted to a third party (other than
the Cell Tower Lease), which could or would prevent Seller from completing or
impair Seller’s ability to complete the sale of the Properties under this
Agreement or which would bind Purchaser subsequent to consummation of the
Transaction.
(d)    No Violations. Neither the execution, delivery and performance of this
Agreement nor the consummation or performance of the transaction contemplated
hereby by Seller will directly or indirectly (with or without notice or lapse of
time):
(i)     contravene, conflict with or result in a violation of (a) any of the
provisions of the articles or certificates of formation, bylaws, shareholders
agreements, or other organizational documents of Seller or (b) any resolution
adopted by the Board of Directors of Seller;
(ii)    contravene, conflict with or result in a violation or breach of, or
result in a material default under, any provision of, any agreement, contract or
other instrument of which Seller is a party or by which any of the Properties is
bound or subject;
(iii)    violate any Law or regulation, or any judgment, order or decree of any
court, Governmental Authority, commission, agency or arbitrator, applicable to
Seller, any of the Properties; or,
(iv)    result in the creation of any Lien on the Properties.
(e)    Compliance with Laws. Except with respect to compliance with
Environmental Laws and Environmental Permits, which are covered exclusively in
Section 4.01(k) and are not covered by this Section 4.01(e), (a) Seller has
used, occupied, and operated (since December 31, 2016) the Properties in
compliance with all Laws and regulations, federal, state, provincial or local,
domestic or foreign applicable to Seller and the Properties and (b) Seller has
not received, at any time since December 31, 2016, any written notice from any
Governmental Authority regarding any violation of, or failure to comply with,
any Laws.


6



--------------------------------------------------------------------------------





(f)    Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws. Without in any way limiting the provisions of Section 4.01(e),
the Seller Entities are not currently identified on the OFAC List, and are not
Persons with whom a citizen of the United States is prohibited from engaging in
transactions by any trade embargo, economic sanction, or other prohibition of
United States law, regulation, or executive order of the President of the United
States.
(g)    Litigation. There are no actions or proceedings pending against or
involving Seller or the Properties before any Governmental Authority which in
any way adversely affect or may adversely affect the Properties or Seller’s
ability to perform under this Agreement and the other Transaction Documents to
which it is a party and, to the Seller’s Knowledge, there is no valid basis for
any such legal proceeding, claim, or action.
(h)    No Mechanics’ Liens. There are no outstanding accounts payable or
mechanics’ liens in favor of any materialman, laborer, or any other Person in
connection with labor or materials furnished to or performed on any portion of
the Properties, which will not have been fully paid for on or before the Closing
Date. For any work that has been performed or is in progress, or materials
supplied to the Properties or agreements entered into for work to be performed
or materials to be supplied to the Properties which will not have been fully
paid for on or before the Closing Date or which might provide the basis for the
filing of such liens against the Properties or any portion thereof, Seller shall
be responsible for any and all claims for mechanics’ liens and accounts payable
that have arisen or may subsequently arise due to agreements entered into for
and/or any work performed on, or materials supplied to the Properties prior and
subsequent to the Closing Date, and Seller shall and does hereby agree to
defend, indemnify and forever hold Purchaser and Purchaser’s designees harmless
from and against any and all such mechanics’ lien claims, accounts payable or
other commitments relating to the Properties.
(i)    [Reserved.]
(j)    Condemnation; Wetlands. No condemnation or eminent domain proceedings
affecting the Properties have been commenced or, to the Seller’s Knowledge, are
contemplated. To the Seller’s Knowledge, the Properties and/or the real property
bordering the Properties are not designated by any Governmental Authority as
wetlands.
(k)    Environmental Matters. Except as set forth in Schedule 4.01(k):
(i)    The operation of the Properties (and, with respect to the Properties, the
Business and the Specified Assets as those terms are defined in the APA) have
been since December 31, 2016 and currently are in compliance in all material
respects with the Environmental Permits and Environmental Laws. To the Knowledge
of the Seller, there has been no Release or threat of Release of any Hazardous
Substances (requiring investigation, assessment, remediation or monitoring under
any Environmental Laws) in, on, under, or from any of the Properties. Seller has
not, since December 31, 2016, received any written or, to Seller’s Knowledge
oral, notice from any governmental authority or any third party alleging any
non-compliance with or any potential liability under any Environmental Law or
Environmental Permit relating to the Properties.


7



--------------------------------------------------------------------------------





(ii)    To the Knowledge of the Seller, no underground storage tanks are located
in, on or under the Properties. Any aboveground storage tanks used to store
Hazardous Substances in or on the Properties are in compliance in all material
respects with all Environmental Laws.
(iii)    To the Knowledge of Seller, there is not currently and never has been
any material mold, fungal or other microbial growth in or on the Properties, or
conditions that could reasonably be expected to result in material mold, fungal
or microbial growth (e.g. material problems with the heating, ventilation and
air conditioning system, water leaks or building materials known to be conducive
to material mold, fungal or microbial growth), that could reasonably be expected
to result in material liability or material costs or expenses to remediate the
mold, fungal or microbial growth or to remedy the conditions that could
reasonably be expected to result in such material growth.
(l)    Satisfaction of Conditions Precedent. From the Effective Date through the
Closing Date, Seller shall use its best efforts to satisfy all conditions set
forth in Section 5.01 of this Agreement on or prior to the Closing Date.
All representations and warranties of Seller made in this Agreement shall be
true as of the date of this Agreement, shall be deemed to have been made again
at and as of the Closing Date, shall be true at and as of the Closing Date, and,
together with the covenants made by Seller herein, shall survive Closing.
Section 4.02    Purchaser. Purchaser represents and warrants to, and covenants
with, Seller as follows:
(a)    Organization and Authority. Purchaser is duly organized, validly existing
and in good standing under the laws of its state of formation. Purchaser has all
requisite power and authority to execute, deliver and perform its obligations
under this Agreement and all of the other Transaction Documents to which it is a
party and to carry out the Transaction. The Person who has executed this
Agreement on behalf of Purchaser has been duly authorized to do so.
(b)    Enforceability of Documents. Upon execution by Purchaser, this Agreement
and the other Transaction Documents to which it is a party, shall constitute the
legal, valid and binding obligations of Purchaser, enforceable against Purchaser
in accordance with their respective terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, arrangement, moratorium, or
other similar laws relating to or affecting the rights of creditors generally,
or by general equitable principles.
(c)    Litigation. There are no actions or proceedings pending against or
involving Purchaser before any Governmental Authority which in any way adversely
affect or may adversely affect Purchaser or Purchaser’s ability to perform under
this Agreement and the other Transaction Documents to which it is a party.


8



--------------------------------------------------------------------------------





(d)    Satisfaction of Conditions Precedent. From the Effective Date through the
Closing Date, Purchaser agrees to use its best efforts to satisfy all conditions
set forth in Section 5.02 of this Agreement on or prior to the Closing Date.
All representations and warranties of Purchaser made in this Agreement shall be
true as of the date of this Agreement, shall be deemed to have been made again
at and as of the Closing Date, shall be true at and as of the Closing Date, and,
together with the covenants made by Purchaser herein, shall survive Closing.
ARTICLE V    
CONDITIONS PRECEDENT TO CLOSING
Section 5.01    Purchaser’s Conditions to Closing. Purchaser shall not be
obligated to close and fund the Transaction until the fulfillment (or written
waiver by Purchaser) of all of the following conditions:
(a)    Seller shall have delivered to Purchaser or the Title Company, as
applicable, the following items:
(i)    The Deeds;
(ii)    An assignment of the Cell Tower Lease with any approvals or consents of
the lessee as may be required under any applicable agreements or Law and a
notice letter to the Cell Tower Lease lessee, notifying the lessee of the name
and address of the new owner/lessor. Seller shall also diligently pursue the
full execution and recordation of an amendment to the memorandum of lease for
the Cell Tower Lease that eliminates the reference to a right of first refusal,
but such amendment shall not be a condition to close;
(iii)    Such documents evidencing the legal status and good standing of Seller
that may be required by Purchaser and/or the Title Company for issuance of the
Title Policies, including without limitation, certificates of good standing;
(iv)    Fully executed originals of an Assignment of Warranties in form and
substance reasonably satisfactory to Purchase and Seller (the “Assignment of
Warranties”) in the form attached hereto as Exhibit D;
(v)    A duly executed affidavit from Seller stating that Seller is not a
“foreign person” as defined in the Federal Foreign Investment in Real Property
Tax Act of 1980 and 1984 Tax Reform Act, in the form attached hereto as
Exhibit C (“Non‑Foreign Seller Certificate”);
(vi)    Closing settlement statement approved by Seller and Purchaser to reflect
the credits, prorations, and adjustments contemplated by or specifically
provided for in this Agreement; and


9



--------------------------------------------------------------------------------





(vii)    All documents required to be delivered by this Agreement and the other
Transaction Documents, and as may otherwise may be reasonably required in order
to fully and legally close this Transaction.
(b)    There shall have been no Material Adverse Change since the Effective
Date.
(c)    Purchaser shall have received evidence of the occurrence of the closing
or satisfaction of all conditions for closing under the Asset Purchase
Agreement, which shall close on or before the Closing Deadline, it being
understood that the parties intend to close on or before January 2, 2019, with
an effective date of January 1, 2019 at 12:01 a.m. local time.
(d)    All (i) representations and warranties of Seller set forth herein shall
have been true and correct in all respects when made, and (ii) all covenants,
agreements and conditions required to be performed or complied with by Seller
prior to or at the time of Closing in connection with the Transaction shall have
been duly performed or complied with by Seller prior to or at such time or
waived in writing by Purchaser.
Upon the fulfillment or Purchaser’s written waiver of all of the above
conditions, Purchaser shall deposit funds necessary to close this Transaction
with the Title Company and this Transaction shall close in accordance with the
terms and conditions of this Agreement. Unless otherwise dated, all of the
documents to be delivered at Closing shall be dated as of the Closing Date.
Section 5.02    Seller’s Conditions Precedent to Closing. Seller shall not be
obligated to close the Transaction until the fulfillment (or written waiver by
Seller) of all of the following conditions:
(a)    Purchaser shall have delivered to the Title Company the Purchase Price,
as adjusted pursuant to the requirements of this Agreement;
(b)    Purchaser shall have caused to be executed and delivered to the
appropriate Persons fully executed originals of all Transaction Documents;
(c)    Purchaser shall have delivered to the Title Company a Closing settlement
statement approved by Seller and Purchaser to reflect the credits, prorations,
and adjustments contemplated by or specifically provided for in this Agreement;
(d)    Purchaser shall have delivered to Seller and/or the Title Company such
further documents as may reasonably be required in order to fully and legally
close this Transaction;
(e)    Seller shall have received evidence of the occurrence of the closing or
satisfaction of all conditions for closing under the Asset Purchase Agreement,
which shall close on or before the Closing Deadline, it being understood that
the parties intend to close on or before January 2, 2019, with an effective date
of January 1, 2019 at 12:01 a.m. local time, and
(f)    All covenants, agreements and conditions required to be performed or
complied with by Purchaser prior to or at the time of Closing in connection with
the Transaction shall have been


10



--------------------------------------------------------------------------------





duly performed or complied with by Purchaser or waived in writing by Seller
prior to or at such time.
ARTICLE VI    
DEFAULTS; REMEDIES
Section 6.01    Termination. This Agreement may be terminated at any time prior
to the Closing:
(a)    By the mutual and written consent of the parties hereto;
(b)    By Seller by written notice to Purchaser if: (i) Seller is not then in
material breach of any provision of this Agreement and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Purchaser pursuant to this Agreement that would give rise to
the failure of any of the conditions specified in Section 5.02, or (ii) any of
the conditions set forth in Section 5.02 shall not have been, or likely will not
be, fulfilled by the Closing Deadline, unless such failure shall be due to the
failure of Seller to perform or comply with any of the covenants, agreements or
conditions hereof to be performed or complied with by it prior to the Closing.
(c)    By Purchaser by written notice to Seller if: (i) Purchaser is not then in
material breach of any provision of this Agreement and there has been a breach,
inaccuracy in or failure to perform any representation, warranty, covenant or
agreement made by Seller pursuant to this Agreement that would give rise to the
failure of any of the conditions specified in Section 5.01, or (ii) any of the
conditions set forth in Section 5.01 shall not have been, or likely will not be,
fulfilled by the Closing Deadline, unless such failure shall be due to the
failure of Purchaser to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing.
(d)    By either party if any Insolvency Event shall occur with respect to
Seller or Purchaser.
This Agreement shall be terminated automatically simultaneously with any
termination of the APA.
Section 6.02    Effect of Termination. In the event of the termination of this
Agreement in accordance with Section 6.01(a) (unless otherwise agreed in writing
between the parties in the mutual termination agreement), this Agreement shall
forthwith become void. In the event of the termination of this Agreement in
accordance with Sections 6.01(b) or 6.01(c), each party shall be entitled to
seek any remedy at law for breach of contract with respect to this Agreement but
no party shall be entitled to the equitable remedy of specific performance or to
make any claims for indemnification pursuant to this Agreement or the APA.
ARTICLE VII    
MISCELLANEOUS


11



--------------------------------------------------------------------------------





Section 7.01    Transaction Characterization.
(a)    The parties intend that all components of the Transaction shall be
considered a single integrated transaction and shall not be severable.
(b)    The parties intend that the conveyance of the Properties to Purchaser be
an absolute conveyance in effect as well as form, and that the instruments of
conveyance to be delivered at Closing shall not serve or operate as a mortgage,
equitable mortgage, deed of trust, security agreement, trust conveyance or
financing or trust arrangement of any kind, nor as a preference or fraudulent
conveyance against any creditors of Seller. After the execution and delivery of
the Deeds, Seller will have no legal or equitable interest or any other claim or
interest in the Properties. This Agreement provides for an absolute conveyance
and does not create a joint venture, partnership, equitable mortgage, trust,
financing device or arrangement, security interest or the like, if, and to the
extent that, any challenge occurs. Each of the parties hereto agrees that it
will not, nor will it permit any Affiliate to, at any time, take any action or
fail to take any action with respect to the preparation or filing of any
statement or disclosure to Governmental Authority, including without limitation,
any income tax return (including an amended income tax return), to the extent
that such action or such failure to take action would be inconsistent with the
intention of the parties expressed in this Section 7.01.
Section 7.02    Risk of Loss.
(a)    Condemnation. If, prior to Closing, action is initiated to the
Properties, or any portion thereof, by eminent domain proceedings or by deed in
lieu thereof that results in a Material Adverse Change, Purchaser may elect in
writing at or prior to Closing, to (i) terminate this Agreement, in which event
Seller and Purchaser shall be relieved and discharged of any further liability
or obligation under this Agreement, except as otherwise expressly set forth
herein, or (ii)  proceed to close, in which event all of Seller’s assignable
right, title and interest in and to the award of the condemning authority shall
be assigned to Purchaser at the Closing and there shall be no reduction in the
Purchase Price.
(b)    Casualty. Seller assumes all risks and liability for damage to or injury
occurring to the Properties by fire, storm, accident, or any other casualty or
cause until the Closing has been consummated. If the Properties, or any part
thereof, suffer any damage prior to the Closing from fire or other casualty,
which results in a Material Adverse Change and which Seller, at its sole option,
does not elect to fully repair, Purchaser may elect in writing at or prior to
Closing, to (i) terminate this Agreement, in which event Seller and Purchaser
shall be relieved and discharged of any further liability or obligation under
this Agreement, except as otherwise expressly set forth herein, or (ii) 
consummate the Closing, in which event all of Seller’s right, title and interest
in and to the proceeds of any insurance covering such damage (less an amount
equal to any expense and costs reasonably incurred by Seller to repair or
restore the Properties and any portion paid or to be paid on account of the loss
of rents or other income from the Properties for the period prior to the Closing
Date, all of which shall be payable to Seller upon Seller’s delivery to
Purchaser of satisfactory evidence thereof), to the extent that the amount of
such insurance does not exceed the Purchase Price, shall be assigned to
Purchaser at Closing, and Purchaser shall be entitled to a credit in the amount
of Seller’s deductible at Closing.


12



--------------------------------------------------------------------------------





(c)    Maintenance of Properties and Insurance. From the Effective Date until
Closing, Seller shall continue to maintain the Properties or cause the
Properties to be maintained in substantially the same condition and repair
existing on the Effective Date, and shall continue to maintain or cause to be
maintained all insurance for the Properties in the same or in greater amounts,
with the same or greater coverage, and subject to the same or lower deductibles
as in existence as of the Effective Date.
Section 7.03    Notices. All notices, demands, designations, certificates,
requests, offers, consents, approvals, appointments and other instruments given
pursuant to this Agreement (collectively called “Notices”) shall be in writing
and shall be deemed given on the next Business Day when delivered to a
nationally recognized overnight courier or five (5) Business Days after
deposited as registered or certified mail (return receipt requested), in each
case, postage prepaid, addressed to the recipient Party at its address specified
below (or at such other address for a Party as shall be specified by like
notice; provided that notices of a change of address shall be effective only
upon receipt thereof):
If to Seller:
[Name TBD] (f/k/a American Stainless Tubing, Inc.)
129 Honeycutt Road
Troutman, North Carolina 28166
Attn: Maria Haughton Roberson
Email: maria@asti-nc.com
If to Purchaser:


ASTI Acquisition, LLC
4510 Cox Road, Suite 201
Glen Allen, VA 23060
Attention: Craig Bram
Email: cbram@synalloy.com


With a copy to:
LeClairRyan
Attention: Lori H. Schweller, Esq.
123 East Main Street, Eighth Floor
Charlottesville, VA 22903
(434) 245-3448 Direct
(804) 296-0905 Fax
(804) 248-8700 Mobile
LSchweller@leclairryan.com



or to such other address or such other Person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above. Whenever in this Agreement the giving of Notice is required, the
giving thereof may be waived in writing at any time by the Person or Persons
entitled to receive such Notice.
A copy of any Notice delivered pursuant to this Section shall also
contemporaneously be delivered in the manner herein specified to any assignee of
Purchaser’s interest which shall have duly notified Seller in writing of its
name and address.
Section 7.04    Assignment. Purchaser may (i) assign its rights under this
Agreement in whole or in part at any time, or (ii) designate STORE Capital
Acquisitions, LLC (or any Affiliate


13



--------------------------------------------------------------------------------





thereof) to receive the conveyance of the Properties and be the beneficiary
under the Deeds or other Transaction Documents. Purchaser shall not be relieved,
following any such assignment or designation, of liability for the performance
of any obligation of Purchaser contained herein without the written consent of
Seller. Seller shall not, without the prior written consent of Purchaser, which
consent may be withheld in Purchaser’s sole discretion, sell, assign, transfer,
mortgage, convey, encumber or grant any easements or other rights or interests
of any kind in the Properties, any of Seller’s rights under this Agreement or
any interest in Seller, whether voluntarily, involuntarily or by operation of
law or otherwise, including, without limitation, by merger, consolidation,
dissolution or otherwise.


Section 7.05     Indemnification.
(a)    From and after the Effective Time, Seller shall indemnify, defend and
hold harmless Purchaser and each of its Affiliates and their respective
directors, officers, employees, agents and representatives (each a “Buyer
Indemnified Party”) from and against any and all claims, demands or suits (by
any Person), losses, liabilities, damages, payments, costs and expenses
(including, the costs and expenses of any and all actions, suits, Proceedings,
assessments, judgments, settlements and compromises relating thereto and
reasonable attorneys’ fees and reasonable disbursements in connection therewith)
(each, an “Indemnifiable Loss”), asserted against or suffered by any Buyer
Indemnified Party relating to, resulting from or arising out of (i) any breach
by Seller of any covenant or agreement of Seller contained in this Agreement,
(ii) any breach by Seller of any of the representations and warranties contained
in Section 4.01 hereof (iii) Seller’s ownership, use or operation of the
Properties prior to the Closing, and (v) any and all environmental liabilities
associated with the Properties arising before Closing.
(b)    From and after the Effective Time, Purchaser shall indemnify, defend and
hold harmless Seller and each of its Affiliates and their respective directors,
officers, employees, agents and representatives (each a “Seller Indemnified
Party”) from and against any and all Indemnifiable Losses asserted against or
suffered by any Seller Indemnified Party relating to, resulting from or arising
out of (i) any breach by Purchaser of any covenant or agreement of Purchaser
contained in this Agreement, (ii) any breach by Purchaser of any of the
representations and warranties contained in Section 4.02 hereof, (iii)
Purchaser’s use or operation of the Properties after the Closing.
(c)    Except for the right to seek specific performance, which right or remedy
shall not be affected or diminished hereby, the rights and remedies of Seller
and Purchaser under this Section 7.05 are exclusive and in lieu of such rights
and remedies as Seller and Purchaser may have under this Agreement, under
applicable Law or in equity or otherwise for any breach of representation,
breach of warranty or failure to fulfill any agreement or covenant hereunder on
the part of any Party hereto (whether willful, intentional or otherwise), except
in the event of actual fraud.
(d)    Notwithstanding anything to the contrary herein, no Person (including an
Indemnitee) shall be entitled to recover from any other Person (including any
Party required to provide indemnification under this Agreement (an “Indemnifying
Party”) any amount in excess of the actual damages, court costs and reasonable
attorneys’ fees and disbursements suffered by such


14



--------------------------------------------------------------------------------





Party. In furtherance of the foregoing, Purchaser and Seller hereby irrevocably
waive any right to recover punitive, indirect, special, exemplary and
consequential damages, including damages for lost profits, arising in connection
with or with respect to this Agreement (other than with respect to
indemnification for a Third Party Claim).
(e)    Any indemnity payment under this Agreement will be treated as an
adjustment to the Purchase Price, unless otherwise provided by law.
(f)    Notwithstanding the foregoing provisions of this Section 7.05, neither
Seller nor Purchaser shall be liable under Sections 7.05(a)(ii) or 7.05(b)(ii)
unless and until the aggregate amount of liability thereunder exceeds $100,000
(the “Basket”), in which event the Indemnitee shall be entitled to
indemnification thereunder only for the amount such liability exceeds the
Basket, provided, however, that the total amount recoverable pursuant to
Sections 7.05(a)(ii) or 7.05(b)(ii) shall not exceed $3,000,000 (the “Indemnity
Limit”); provided further, however, that the Basket and the Indemnity Limit
shall not apply in the event of (i) actual fraud, (ii) a breach by Seller of the
representations and warranties set forth in Sections 4.01(a), 4.01(b), 4.01(c),
4.01(d), 4.01(k) or 7.06 or (iii) a breach by Purchaser of the representations
and warranties set forth in Sections 4.02(a), 4.02(b) or 7.06.
(g)    All of the representations and warranties contained in this Agreement
shall survive the Closing and continue in full force and effect until eighteen
(18) months after the Effective Time, except that (i) the representations and
warranties contained in Sections 4.01(a), 4.01(b), 4.01(c), 4.01(d), 4.01(k),
4.02(a), 4.02(b) and 7.06 shall survive until the expiration of the applicable
statute of limitations, at which time they shall lapse and (ii) any
representation or warranty as to which an Indemnifiable Loss shall have been
asserted in writing during the applicable survival period (which writing shall
state with reasonable specificity the nature and amount of such Indemnifiable
Loss) shall continue in effect with respect to such Indemnifiable Loss until
such Indemnifiable Loss shall have been finally resolved or settled, provided
that notice of the inaccuracy or breach or potential inaccuracy or breach
thereof or other claim giving rise to such right or potential right of indemnity
shall have been given to the Party against whom such indemnity may be sought
prior to such time. The covenants and agreements contained in this Agreement
shall remain in effect until the expiration of such covenants and agreements
pursuant to their express terms.
(h)    Defense of Claims. If any Indemnitee receives notice of the assertion of
any claim or of the commencement of any claim, action, or Proceeding made or
brought by any Person who is not a Party to this Agreement or any Affiliate of a
Party to this Agreement (a “Third Party Claim”) with respect to which
indemnification is to be sought from an Indemnifying Party, the following terms
and provisions shall apply:
(i)    The Indemnitee shall give written notice to the Indemnifying Party of any
Third Party Claim which might give rise to a claim for indemnification, which
notice shall state the nature and basis of the assertion and the amount thereof,
to the extent known, provided, however, that no delay on the part of the
Indemnitee in giving notice shall relieve the Indemnifying Party of any
obligation to indemnify unless (and then solely to the extent that) the
Indemnifying Party is prejudiced by such delay and then only to the extent so
prejudiced.


15



--------------------------------------------------------------------------------





(ii)    If any Third Party Claim is brought against an Indemnitee with respect
to which the Indemnifying Party may have an obligation to indemnify, the Third
Party Claim shall be defended by the Indemnifying Party and such defense shall
include all proceedings and appeals which counsel for the Indemnitee shall deem
reasonably appropriate.
(iii)    Notwithstanding the provisions of the previous subsection, until the
Indemnifying Party shall have assumed the defense of any such Third Party Claim,
the defense shall be handled by the Indemnitee. Furthermore, (i) if the
Indemnifying Party is a party to the action and the Indemnitee shall have
reasonably concluded that there are likely to be defenses available to the
Indemnitee that are different from or in addition to those available to the
Indemnifying Party and in conflict with the interests of the Indemnifying Party;
(ii) if the Indemnifying Party fails to defend and fulfill its indemnification
obligation with respect to the Third Party Claims; or (iii) if the Third Party
Claim involves a customer, competitor or a supplier of the Business, and Maria
Haughton Roberson has either voluntarily terminated her employment with Buyer
(as defined in the APA) or has been terminated by Buyer for Cause (as such term
is defined in the Ms. Haughton Roberson’s Employment Agreement referenced in
Section 8.7 hereof), then the Indemnifying Party shall not be entitled to assume
the defense of the Third Party Claim and the defense shall be handled by the
Indemnitee. If the defense of the Third Party Claim is handled by the Indemnitee
under the provisions of this subsection, the Indemnifying Party shall pay all
legal and other expenses reasonably incurred by the Indemnitee in conducting
such defense.
(iv)    In any Third Party Claim defended by the Indemnifying Party (i) the
Indemnitee shall have the right to be represented by advisory counsel and
accountants, at its own expense, (ii) the Indemnifying Party shall keep the
Indemnitee fully informed as to the status of such Third Party Claim at all
stages thereof, whether or not the Indemnitee is represented by its own counsel,
(iii) the Indemnifying Party shall make available to the Indemnitee, and its
attorneys, accountants and other representatives, all books and records of the
Indemnifying Party relating to such Third Party Claim and (iv) the parties shall
render to each other such assistance as may be reasonably required in order to
ensure the proper and adequate defense of the Third Party Claim.
(v)    In any Third Party Claim, the party defending the same shall not make any
settlement of any claim without the prior written consent of the other party,
which consent shall not be unreasonably withheld, delayed or conditioned.
Without limiting the generality of the foregoing, it shall not be deemed
unreasonable to withhold consent to a settlement involving injunctive or other
equitable relief against the Indemnitee or its assets, employees or business, or
relief which the Indemnitee reasonably believes could establish a custom or
precedent which will be adverse to the best interests of its continuing
business.
(i)    Indemnities Not Duplicative. Notwithstanding anything to the contrary in
this Agreement or the APA, the indemnity provisions of this Section 7.05 and
Section 9 of the APA are to be interpreted and applied as a single, combined
indemnity provision and not as separate, duplicate or additive indemnity
provisions. For example, applicable claims under either this agreement or the
APA shall be applied towards the Basket and/or the Indemnity Limit under both
Sections 7.05(f)


16



--------------------------------------------------------------------------------





of this Agreement and Section 9.1.6 of the APA, so that there is one unified
Basket of $100,000 and one unified Indemnity Limit of $3,000,000. If any breach,
event or circumstance leads to a claim for indemnity by both the Purchaser under
this Agreement and the Buyer under the APA, claims for Indemnifiable Losses
shall not be duplicative to the Seller, and the Purchaser and Buyer shall
equitably allocate any such indemnity recovery between themselves.
Section 7.06    Brokerage Commission. Each of the parties represents and
warrants to the other that neither party has dealt with, negotiated through or
communicated with any broker in connection with this Transaction, other than The
VSTH Group, whose fee is the sole responsibility of Seller. Each party shall
indemnify, defend and hold harmless the other party from and against any and all
claims, loss, costs and expenses, including reasonable attorneys’ fees,
resulting from any claims that may be made against the indemnified party by any
broker claiming a commission or fee by, through or under such indemnifying
party. The parties’ respective obligations under this Section 7.06 shall survive
Closing or termination of this Agreement.
Section 7.07    Reporting Requirements. The parties agree to comply with any and
all reporting requirements applicable to the Transaction which are set forth in
any law, statute, ordinance, rule, regulation, order or determination of any
Governmental Authority, and further agree upon request, to furnish the other
party with evidence of such compliance.
Section 7.08    Disclosures. Except as expressly set forth in Sections 7.07 and
7.16 and this Section 7.08 and as required by law or judicial action, prior to
Closing neither Seller nor Purchaser will make any public disclosure of this
Agreement or the other Transaction Documents, the Transaction or the provisions
of the Transaction Documents without the prior consent of the other party
hereto. The parties agree that, notwithstanding any provision contained in this
Agreement, any party (and each employee, representative or other agent of any
party) may disclose to any and all Persons, without limitation of any kind any
matter required under the Securities Act of 1933, as amended, or the Securities
Exchange Act of 1934, as amended.
Section 7.09    Time is of the Essence. The parties hereto expressly agree that
time is of the essence with respect to this Agreement.
Section 7.10    Non-Business Days. If the Closing Date or the date for delivery
of a notice or performance of some other obligation of a party falls on a
Saturday, Sunday or legal holiday in the state in which any Property is located,
then the Closing Date or such notice or performance shall be postponed until the
next Business Day.
Section 7.11    Waiver and Amendment. No provision of this Agreement shall be
deemed waived or amended except by a written instrument unambiguously setting
forth the matter waived or amended and signed by the party against which
enforcement of such waiver or amendment is sought. Waiver of any matter shall
not be deemed a waiver of the same or any other matter on any future occasion.
Section 7.12    Limitation on Liability. Notwithstanding anything to the
contrary provided in this Agreement, it is specifically understood and agreed,
such agreement being a primary consideration for the execution of this
Agreement, that (a) there shall be absolutely no personal


17



--------------------------------------------------------------------------------





liability on the part of any director, officer, manager, member, employee or
agent of Purchaser or Seller with respect to any of the terms, covenants and
conditions of this Agreement, (b) each of Seller and Purchaser waives all
claims, demands and causes of action against the other party’s directors,
officers, managers, members, employees and agents in the event of any breach by
Seller or Purchaser, respectively, of any of the terms, covenants and conditions
of this Agreement, and (c) Seller and Purchaser shall look solely to the assets
of the other party for the satisfaction of each and every remedy in the event of
any breach of any of the terms, covenants and conditions of this Agreement, such
exculpation of liability to be absolute and without any exception whatsoever.
Section 7.13    Headings; Internal References. The headings of the various
sections and exhibits of this Agreement have been inserted for reference only
and shall not to any extent have the effect of modifying the express terms and
provisions of this Agreement. Unless stated to the contrary, any references to
any section, subsection, exhibit and the like contained herein are to the
respective section, subsection, exhibit and the like of this Agreement.
Section 7.14    Construction Generally. This is an agreement between parties who
are experienced in sophisticated and complex matters similar to the Transaction
and the other Transaction Documents, is entered into by both parties in reliance
upon the economic and legal bargains contained herein and therein, and shall be
interpreted and construed in a fair and impartial manner without regard to such
factors as the party which prepared the instrument, the relative bargaining
powers of the parties or the domicile of any party. Seller and Purchaser were
each represented by legal counsel competent in advising them of their
obligations and liabilities hereunder.
Section 7.15    Further Assurances. Each of the parties agrees, whenever and as
often as reasonably requested so to do by the other party or the Title Company,
to execute, acknowledge, and deliver, or cause to be executed, acknowledged, or
delivered, any and all such further conveyances, assignments, confirmations,
satisfactions, releases, instruments, or other documents as may be necessary,
expedient or proper, in order to complete any and all conveyances, transfers,
sales and assignments herein provided and to do any and all other acts and to
execute, acknowledge and deliver any and all documents as so requested in order
to carry out the intent and purpose of this Agreement.
Section 7.16    Attorneys’ Fees. In the event of any controversy, claim, dispute
or proceeding between the parties concerning this Agreement, the prevailing
party shall be entitled to recover all of its reasonable attorneys’ fees and
other costs in addition to any other relief to which it may be entitled.
Section 7.17    Entire Agreement. This Agreement and all other Transaction
Documents, and all other certificates, instruments or agreements to be delivered
hereunder and thereunder constitute the entire agreement between the parties
with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Seller and
Purchaser with respect to the subject matter of this Agreement. Notwithstanding
anything in this Agreement to the contrary, upon the execution and delivery of
this Agreement by Seller and Purchaser, (a) this Agreement shall supersede any
previous discussions, agreements and/or term or commitment letters relating to
the Transaction, including without limitation, any and all agreements


18



--------------------------------------------------------------------------------





related to confidentiality, exclusivity, non-competition, non-solicitation of
employees, non-solicitation or pursuit of any business opportunity represented
by the Transaction, or any other term or condition which restricts any business
activity of Purchaser or its affiliates, (b) the terms and conditions of this
Agreement shall control notwithstanding that such terms are inconsistent with or
vary from those set forth in any of the foregoing agreements, and (c) this
Agreement may only be amended by a written agreement executed by Purchaser and
Seller. Notwithstanding anything to the contrary set forth herein, in the event
of a conflict between this Agreement and the APA, the terms and provisions of
the APA shall govern and control. The provisions of this Section shall survive
the Closing.
Section 7.18    Forum Selection; Jurisdiction; Venue. For purposes of any action
or proceeding arising out of this Agreement, the parties hereto expressly submit
to the jurisdiction of all federal and state courts located in the State of
North Carolina. Each party consents that it may be served with any process or
paper by registered mail or by personal service within or without the State of
North Carolina in accordance with applicable law. Furthermore, each party waives
and agrees not to assert in any such action, suit or proceeding that it is not
personally subject to the jurisdiction of such courts, that the action, suit or
proceeding is brought in an inconvenient forum or that venue of the action, suit
or proceeding is improper. Nothing contained in this Section shall limit or
restrict the right of either party to commence any proceeding in the federal or
state courts located in the state or states in which the Properties are located
to the extent it deems such proceeding necessary or advisable to exercise
remedies available under this Agreement.
Section 7.19    Separability; Binding Effect; Governing Law. Each provision
hereof shall be separate and independent. Each provision hereof shall be valid
and shall be enforceable to the extent not prohibited by law. If any provision
hereof or the application thereof to any Person or circumstance shall to any
extent be invalid or unenforceable, the remaining provisions hereof, or the
application of such provision to Persons or circumstances other than those as to
which it is invalid or unenforceable, shall not be affected thereby. Subject to
the provisions of Section 7.04, all provisions contained in this Agreement shall
be binding upon, inure to the benefit of and be enforceable by the successors
and assigns of each party hereto, including, without limitation, any United
States trustee, any debtor-in-possession or any trustee appointed from a private
panel, in each case to the same extent as if each successor and assign were
named as a party hereto. This Agreement shall be governed by, and construed
with, the laws of the applicable state or states in which the Properties are
located, without giving effect to any state’s conflict of laws principles.
Section 7.20    Survival. Except for the conditions of Closing set forth in
Article V, which shall be satisfied or waived in writing as of the Closing Date,
all representations, warranties, agreements, obligations and indemnities of
Seller and Purchaser set forth in this Agreement shall survive the Closing.
Section 7.21    Waiver of Jury Trial and Certain Damages. THE PARTIES HERETO
SHALL AND THEY HEREBY DO INTENTIONALLY WAIVE ANY AND ALL RIGHTS TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS


19



--------------------------------------------------------------------------------





AGREEMENT AND/OR ANY CLAIM OR INJURY OR DAMAGE RELATED THERETO. EACH PARTY
FURTHER WAIVES THE RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL
AND INDIRECT DAMAGES FROM THE OTHER PARTY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT WITH RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT AND/OR ANY DOCUMENT CONTEMPLATED HEREIN OR RELATED HERETO.
Section 7.22    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all such
counterparts shall be deemed to constitute one and the same instrument.
[Remainder of page intentionally left blank; signature page(s) to follow]


20



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.
PURCHASER:
ASTI ACQUISITION, LLC, a North Carolina limited liability company
By:     __________________________________
Name:    
Title:    


21



--------------------------------------------------------------------------------





SELLER:
AMERICAN STAINLESS TUBING, INC., a North Carolina corporation
By:     __________________________________
Name:    
Title:    
Exhibits:
A:    Definitions
B:    Street Addresses / Legal Descriptions of Properties
C:    Non-Foreign Seller Certificate
D:    Assignment of Warranties




EXHIBIT A

DEFINED TERMS
The following terms shall have the following meanings for all purposes of this
Agreement:
“Additional Title Objection” has the meaning set forth in Section 2.01(d)(ii).
“Affiliate” or any derivation thereof, means any Person which directly or
indirectly controls, is under common control with, or is controlled by any other
Person. For purposes of this definition, “controls”, “under common control with”
and “controlled by” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities or otherwise.
“Agreement” means this Purchase and Sale Agreement.
“APA” or “Asset Purchase Agreement” means that certain agreement between Seller
and Purchaser pursuant to which Purchaser will acquire certain business assets
of Seller, as shall be fully described in the fully-executed APA purchase and
sale agreement.
“Assignment of Warranties” has the meaning set forth in Section 5.01(a)(iii).
“Business Day” means a day on which banks located in Scottsdale, Arizona are not
required or authorized to remain closed.
“Cell Tower Lease” means that certain PCS Site Agreement by and between Seller
and Optima Towers V, LLC, a Memorandum of which is recorded in Book 2059, Page
2451 in the Iredell County Register of Deeds.
“Closing” shall have the meaning set forth in Section 3.01.
“Closing Date” means the date specified as the closing date in Section 3.01.
“Closing Deadline” means January 2, 2019, or any other date mutually agreed upon
by Seller and Purchaser.
“Deed” means those certain special warranty deeds whereby Seller conveys to
Purchaser all of Seller’s right, title and interest in and to the Properties,
free and clear of all Liens, restrictions, encroachments and easements, except
the Permitted Encumbrances.
“Effective Date” has the meaning set forth in the introductory paragraph of this
Agreement.
“Effective Time” means 12:01 a.m. Eastern Time on January 1, 2019.
“Environmental Law” means any Law applicable to the Properties and the
activities conducted thereon by the Seller that relates to the generation,
storage, handling, discharge, emission, treatment, response, removal,
remediation, release or disposal of Hazardous Substances or to the protection of
the environment.


“Environmental Permit” means any license or permit required by an Environmental
Law for the conduct of the Seller’s activities on the Properties.
“Governmental Authority” means the United States of America, any state or other
political subdivision thereof, any other entity exercising executive, judicial,
regulatory or administrative functions of or pertaining to government and any
corporation or other entity owned or controlled (through stock or capital
ownership or otherwise) by any of the foregoing.
“Hazardous Substance” means each substance or material meeting any one or more
of the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, hazardous material, pollutant, contaminant
or toxic substance under any Environmental Law, or (ii) it is toxic, reactive,
corrosive, ignitable, infectious or radioactive.
“Insolvency Event” means (a) a Person’s (i) failure to generally pay its debts
as such debts become due; (ii) admitting in writing its inability to pay its
debts generally; or (iii) making a general assignment for the benefit of
creditors; (b) any proceeding being instituted by or against any Person (i)
seeking to adjudicate it a bankrupt or insolvent; (ii) seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency,
or reorganization or relief of debtors; or (iii) seeking the entry of an order
for relief or the appointment of a receiver, trustee, or other similar official
for it or for any substantial part of its property, and in the case of any such
proceeding instituted against any such Person, either such proceeding shall
remain undismissed for a period of 120 days or any of the actions sought in such
proceeding shall occur; or (c) any Person taking any corporate or other formal
action to authorize any of the actions set forth above in this definition.
“Knowledge of Seller” and similar phrases means that neither Maria Haughton
Roberson, Rex Haughton, Mike Gamage, Keith Troutman, nor Nancy Barrymore had
knowledge that the statement made is incorrect.


“Law” means any provision of any foreign, federal, state, provincial or local
law, common law, statute, ordinance, charter, constitution, treaty, code, rule,
regulation or guideline.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction).
“Material Adverse Change” means any event, occurrence, fact, condition or change
that is, or could reasonably be expected to become, individually or in the
aggregate, materially adverse to (a) the Properties, (b) the value or condition
of the Properties, or (c) the ability of Seller to consummate the transactions
contemplated hereby on a timely basis; provided, however, that “Material Adverse
Change” shall not include any event, occurrence, fact, condition or change,
directly or indirectly, arising out of or attributable to: (i) general economic
or political conditions; (ii) conditions generally affecting the comparable
properties in the geographic areas where the Properties are located; (iii) any
changes in financial or securities markets in general; or (iv) acts of war
(whether or not declared), armed hostilities or terrorism, or the escalation or
worsening thereof.
“Non-Foreign Seller Certificate” has the meaning set forth in
Section 5.01(a)(iv).
“Notices” has the meaning set forth in Section 7.03.
“OFAC List” means the list of specially designated nationals and blocked Persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any Legal Requirements, including, without limitation, trade
embargo, economic sanctions, or other prohibitions imposed by Executive Order of
the President of the United States. The OFAC List currently is accessible
through the internet website www.treas.gov/ofac/t11sdn.pdf.
“Permitted Encumbrances” means (a) the lien of any real estate taxes, water and
sewer charges, not yet due and payable; and (b) the Cell Tower Lease and other
recorded easements, restrictions, liens and encumbrances set forth as exceptions
in the Title Commitments and in the Title Policies to be issued by Title Company
to Purchaser and approved or deemed approved by Purchaser under this Agreement.
“Person” means any natural person, firm, corporation, partnership, limited
liability company, other entity, state, political subdivision of any state, the
United States of America, any agency or instrumentality of the United States of
America, any other public body or other organization or association.
“Properties” has the meaning set forth in Section 1.01.
“Purchase Price” means the amount specified in Section 1.02.
“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.
“Real Property” has the meaning set forth in Section 1.01.
“Seller” has the meaning set forth in the introductory paragraph of this
Agreement.
“Seller Documents” has the meaning set forth in Section 2.02.
“Seller Entity” or “Seller Entities” means individually or collectively, as the
context may require, Seller and any Affiliate of Seller.
“Surveys” has the meaning set forth in Section 2.03.
“Title Commitment” has the meaning set forth in Section 2.01(a).
“Title Company” means First American Title Insurance Company located at 2425 E.
Camelback Road, Suite 300, Phoenix, Arizona 85016, Attention: Kristin Brown,
National Commercial Services, or an alternative title insurance company selected
by Purchaser.
“Title Objection” has the meaning set forth in Section 2.01(d)(i).
“Title Policy” has the meaning set forth in Section 2.01(a).
“Transaction” has the meaning set forth in Section 1.01.
“Transaction Costs” means all costs and expenses incurred in connection with the
Transaction (whether or not the Transaction closes), including but not limited
to the following: costs for third party reports (e.g., environmental, zoning,
property condition reports, credit and similar third party reports); Valuation
costs; initial set-up fees; all closing costs including without limitation,
costs of the Surveys, environmental assessments and reports, and property
condition reports, or any updates thereof, costs of the Title Commitments and
Title Policies, all taxes (including stamp taxes and transfer taxes), and
escrow, transfer and recording fees, and the fees and costs of Counsel. As
provided in Section 1.04, Transaction Costs expressly excludes fees and costs of
professional advisors such as attorneys and accountants.
“Transaction Documents” means this Agreement, the Deeds, the Non-Foreign Seller
Certificate, and all other documents that Seller is required to deliver under
Section 5.01.
“Valuation” has the meaning set forth in Section 2.05.
“Zoning Evidence” has the meaning set forth in Section 2.03.



EXHIBIT B

LEGAL DESCRIPTION OF THE PROPERTIES
Street Address:
Address
City
ST
Zip
County
123 Morehead Road
Statesville
NC
28677
Iredell
129 Honeycutt Road
Troutman
NC
28166
Iredell



Legal Description: To be provided by Seller or Title Company



EXHIBIT C

NON‑FOREIGN AFFIDAVIT UNDER
INTERNAL REVENUE CODE
SECTION 1445(B)(2)
STATE OF        )
        ) ss:
COUNTY OF        )
[__________________], being first duly sworn deposes and states under penalty of
perjury:
1.
That he/she is a [__________________] of [__________________], a [ENTITY TYPE],
the transferor of the properties described on Schedule I attached hereto.

2.
That the transferor’s office address is at [__________________].

3.
That the United States taxpayer identification number for the transferor is
[__________________].

4.
That the transferor is not a “foreign person” as that term is defined in
Section 1445(f) of the United States Internal Revenue Code of 1986, as amended
(the “Code”).

5.
That the transferor is not a disregarded entity as defined in
§ 1.1445‑2(b)(2)(iii) of the regulations promulgated under the Code.

This affidavit is given to [_____________________], a [ENTITY TYPE], the
transferee of the properties described in paragraph 1 above, for the purpose of
establishing and documenting the non-foreign affidavit exemption to the
withholding requirement of Section 1445 of the Code. The transferor understands
that this affidavit may be disclosed to the Internal Revenue Service by the
transferee and that any false statement contained herein could be punished by
fine, imprisonment, or both.
[___________________________________], a [ENTITY TYPE]
By:    
Name:    
Title:    
Subscribed and sworn to before me this ___ day of ______________________, 20___.
Notary Public:                        
(SEAL)
My Commission Expires:                
Schedule I
To
Non-Foreign Affidavit
LEGAL DESCRIPTION



EXHIBIT F

ASSIGNMENT OF WARRANTIES
THIS ASSIGNMENT OF WARRANTIES (this “Assignment”), is made as of
[__________________], 2018, by and between [__________________], a [ENTITY TYPE]
(“Assignor”) and [__________________], a [ENTITY TYPE] (“Assignee”).
W I T N E S S E T H:
WHEREAS, pursuant to the terms of that certain Purchase and Sale Agreement,
dated as of [__________________], 20[____], by and between Assignor and Assignee
(the “Purchase Agreement”), Assignor agreed to sell to Assignee, inter alia,
certain real property, the improvements located thereon and certain rights
appurtenant thereto, all as more particularly described in the Purchase
Agreement (collectively, the “Property”). Initially capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to such
terms in the Purchase Agreement; and
WHEREAS, the Purchase Agreement provides, inter alia, that Assignor shall assign
to Assignee rights to all guaranties and warranties relating to the Property and
that Assignor and Assignee shall enter into this Assignment.
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
1.    Assignment of Warranties. Assignor hereby assigns, sets over and transfers
to Assignee all of Assignor’s right, title and interest in, to and under any and
all guaranties and warranties in effect with respect to all or any portion of
the Property as of the date hereof, if and only to the extent the same may be
assigned or quitclaimed by Assignor without expense to Assignor. Assignee hereby
accepts the foregoing assignment of guaranties and warranties.
2.    Miscellaneous. This Assignment and the obligations of the parties
hereunder shall survive the closing of the transaction referred to in the
Purchase Agreement and shall not be merged therein, shall be binding upon and
inure to the benefit of the parties hereto, their respective legal
representatives, successors and assigns and may not be modified or amended in
any manner other than by a written agreement signed by the party to be charged
therewith.
3.    Severability. If any term or provision of this Assignment or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Assignment or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Assignment shall be valid and enforced to the fullest
extent permitted by law.
4.    Counterparts. This Assignment may be executed in counterparts, each of
which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.
IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the date
first set forth hereinabove.
ASSIGNOR:
[___________________________________], a [ENTITY TYPE]
By:    
Name:    
Title:    
ASSIGNEE:
[___________________________________], a [ENTITY TYPE]
By:    
Name:    
Title:    




22



--------------------------------------------------------------------------------


Exhibit 10.30




Schedule 4.01(k)


Environmental Matters


•
The Seller may be required to maintain a storm water discharge permit, but it is
not currently operating under any such permit.



•
The Seller received an information request letter from the Environmental
Protection Agency, dated May 20, 2013 regarding The Sigmon’s Septic Tank Service
Superfund Site in Statesville and responded to the request on June 18, 2013.



•
The Seller received an information request letter from the Environmental
Protection Agency, dated May 31, 2018 regarding the Fluorescent Recycling, Inc.
Site. The Seller is in the process of responding to the letter.





D-1

